PER CURIAM.
Sidney D. Koltun ("Mr. Koltun") appeals from the trial court's judgment entered after a jury verdict in favor of Golden Construction Company, LLC ("Golden Construction") in a case arising out of a slip and fall Mr. Koltun took on ice while inspecting a building on the construction site of Oak View Village. The jury found no fault on the part of Golden Construction. On appeal, Mr. Koltun argues the trial court erred in failing to submit his proposed verdict directing instruction to the jury, and in failing to admit witness *667testimony at trial. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P . 84.16(b) (2015).